Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jochimsen, Thies H., and Michael Von Mengershausen (“ODIN—object-oriented development interface for NMR.” Journal of Magnetic Resonance 170.1 (2004):67-68), hereinafter referred to as Jochimsen

With reference to claims 1 and 17, Jochimsen teaches a computer implemented method for generating control commands for execution on a magnetic resonance (MR) scanner, the method comprising: 	receiving a provided stream of events representing an MR sequence (Section 2, lines 116-132); 	providing an event handler for each event of the provided stream of events, wherein each of the event handlers (EH) is adapted for processing at least one event of the provided stream of events (Section 2.1, lines 134-170, “basic sequence objects”); 	accessing a dispatcher for reading each event of the provided stream of events and passing each event of the provided stream of events together with the dispatcher to an appropriate event handler of the provided event handlers,  so that the dispatcher is recursively callable by the event handlers for 
With reference to claim 3, Jochimsen further teaches each of the event handlers is operable to create new events (Section 2.1, lines 134-170).	With reference to claim 6, Jochimsen further teaches recursive calls to the dispatcher are usable for applying a composite design pattern or a tree structure for generating a complete MR sequence (Fig. 6).	With reference to claim 7, Jochimsen further teaches the generated control commands are scanner- independent, and wherein only fundamental control data types have to be translated into scanner- specific control commands by the respective event handler (Lines 69-87).
	With reference to claim 8, Jochimsen further teaches the dispatcher and the respective event handler are both implementing a same interface for sequence block execution (Section 2).
	a partitioner configured to partition the received MR sequence into a sequence of time slices, each time slice of the sequence of time slices being a continuous uninterrupted period of time within the MR sequence (Sections 2.2 and 2.3); 
	a storage device configured to provide an extendable set of sequence block control data types, wherein a sequence block control data type of the extendable set of sequence 29 block control data types represents a formalized and self-contained description of a time slice of the sequence of time slices of the MR sequence (Sections 2.2 and 2.3); and 
	a mapper configured to map each time slice of the sequence of time slices to at least one instance of a sequence block control data type of the extendable set of sequence block control data types or to at least one instance of a fundamental control data type for providing the stream of events representing the received MR sequence (Sections 2.2 and 2.3).
	With reference to claim 16, Jochimsen further teaches a system for generating control commands for execution on a magnetic resonance (MR) scanner, the system comprising: 	at least one MR scanner to be operated with control commands to be generated (Section 4); and a computing device for generating the control commands for execution on the at least one MR scanner (Section 4), the computing device comprising: .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Jochimsen teaches all that is required as explained above, however is silent with regards to using a UUID.	With reference to claim 4, Ringset teaches the respective event in the stream of events is a package consisting of a uniform unique identifier (UUID), a data size in bytes, and event data, and wherein the UUID and the data size are accessible separately from the event data (¶0095-0097).	With reference to claim 5, Ringset teaches providing an event handler for each event of the provided stream of events comprises including a uniform and unique identifier in the respective event and within the dispatcher, assigning the unique identifier to the respective event handler (¶0095-0097).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a unique identifier of Ringset with method of Jochimsen so as to more easily program for a wide variety of MRI machines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Moll et al. (US 2008/0077008 A1) teaches a method to determine an acquisition sequence in an imaging method for generation of 2D slice images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852